DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the Preliminary Amendment of 8/24/2022, Applicant added new claims 2-20 and canceled claim 1. Therefore claims 2-20 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over San Vicente et al. (US Pub. 2012/0260323 A1) (hereinafter San Vicente) in view of San Vicente et al. (US Pub. 2013/0078912)(hereinafter San Vicente ‘912)
Regarding claim 2,  San Vincente discloses an analyte sensor system configured for a wireless data communication with a plurality of display devices capable of displaying analyte values wirelessly received from the analyte sensor module, (San Vicente, Figs. 1 and 3 and Abstract; wherein the sensor electronics module is further configured to directly wirelessly communicate sensor information to one or more display devices.)
the analyte sensor system comprising: an analyte sensor; (San Vicente, Figs. 1 and 3 and Abstract; The system generally includes a continuous analyte sensor; ¶0166;  a continuous analyte sensor system 8 including a sensor electronics module 12; ¶0182; Senor 312 also designated 10 in FIG. 1)
a memory for storing a list identifying a single allowed display device; (San Vicente, Fig. 3 and ¶0143; the sensor electronics module is configured to search for and/or attempt wireless communication with a display device from a list; ¶0182; a memory 318)
a transceiver configured to transmit and receive wireless signals; (San Vicente, Figs. 1 and 3 and ¶0182; Transceiver 316)
and a processor operatively coupled to the analyte sensor, the memory and the transceiver (San Vicente, Fig. 3 and ¶0182; Processor 314)
and configured to: cause the transceiver to transmit a first series of advertisement signals, (San Vicente, Fig. 5 and ¶0186; … the analyte sensor system 8 may send one or more message beacons every five minutes. Each message beacon may be considered an invitation for a display device 14, 16, 18, 20 to establish a communication channel with the sensor system 8; ¶0208; the transceiver in the sensor system 8 sends one or more message beacons…)
receive a first data connection request from a first display device of the plurality of display devices, (San Vicente, Fig. 3 and 5 and ¶0021; the display device is further configured to transmit … a request for glucose information; ¶0182; The processor may be further coupled to a transceiver 316 for … receiving requests … from an external device.; ¶0209; The display device 14, 16, 18, 20 … generating a request for sensor data.)
determine that the first display device is not identified in the list,  and reject a data connection request from the first display device at a radio hardware level. (San Vicente  Fig. 5 and ¶0209; In block 505, the sensor system 8 receives and verifies the key sent by the display device 14, 16, 18, 20… If the key is valid, the sensor system 8 transmits the requested sensor data to the display device … Otherwise … the pairing process can end.)  While San Vicente, discloses connection request acceptance and rejection based on the key sent from the display device, San Vincente does not specifically state that the key a display is within the list identifying the allowed display.  San Vincente ‘912, in the same field of endeavor, however, discloses the key  a display identifier within the list identifying an allowed display device. (San Vicente ‘912, ¶0254; a configuration key or permission key may be used to identify a display device… A list of approved keys can be stored in memory of the sensor system 8, and if a device attempting to authenticate with the sensor system does not have an approved key, then the device can be prevented from pairing with the sensor system.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement San Vicente, with the known technique of determining that the first display device is not identified in the list, and reject a data connection request from the first display device at a radio hardware level, as taught by San Vicente ‘912, in order to prevent non approved devices from pairing with the system. (San Vicente ‘912, ¶0254)
Regarding claim 3, San Vincente discloses wherein the analyte sensor is a continuous glucose sensor. (San Vicente, Figs. 1 and 3 and ¶0166;  a continuous analyte sensor system 8)
Regarding claim 4, San Vincente discloses wherein one of the plurality of display devices is a custom analyte monitoring device (San Vicente, Fig. 1 and ¶0156; one the plurality of display devices is a hand-held display device 16 configured to display sensor information including an analyte concentration and a graphical representation of the analyte concentration over time.)
and another one of the plurality of display devices is a mobile device. (San Vicente, ¶0169; Other display devices can include other hand-held devices, such as a cell phone or PDA 18,)
Regarding claim 5, San Vincente discloses  wherein the wireless data communication employs a short-distance and low-power wireless communication protocol. (San Vicente, ¶0126; Data packages may be formatted for transmission via any suitable communication protocol, including … Bluetooth … any of the wireless local area network (WLAN) communication standards, including the IEEE 802.11, 802.15, 802.20, 802.22 and other 802 communication protocols, and/or a proprietary communication protocol.)
Regarding claim 6, San Vincente discloses  wherein the processor is a link layer (LL) controller. San Vicente, ¶0126; Data packages may be formatted for transmission via any suitable communication protocol, including … Bluetooth … any of the wireless local area network (WLAN) communication standards, including the IEEE 802.11, 802.15, 802.20, 802.22 and other 802 communication protocols, and/or a proprietary communication protocol. [The use of Bluetooth implies a link layer protocol])
Regarding claim 7, San Vincente ‘912 discloses wherein the list is a white list maintained in the LL controller. (San Vicente ‘912, ¶0254; … A list of approved keys can be stored in memory of the sensor system 8 )
Regarding claim 8, San Vincente ‘912 discloses wherein the processor is further configured to: cause the transceiver to continue transmitting one or more advertisement signals after rejecting the first data connection request; receive a data connection request from a second display device; and establish a data connection with the second display device if the second display device is identified in the list. (San Vicente ‘912, ¶0280; … the transceiver 316 may initially continuously emit beacons or enter the transmission window more frequently until communication is established with a primary display device 16.)
Regarding claim 9, San Vincente ‘912 discloses  wherein the processor is further configured to: engage in data communication with the second display device after establishing the data connection; and terminate the data connection after completing the data communication, (San Vicente ‘912, ¶0007; …a method for transmitting data … comprising: … establishing a two-way communication channel with the second communication device using an authentication scheme; sending analyte sensor data to the second communication device using the two-way communication channel; deactivating the transceiver of the first communication device at a second time; ) 
and cause the transceiver to enter a sleep mode.( San Vicente ‘912 ¶0009; … wherein deactivating the transceiver comprises placing the transceiver into a lower power sleep mode.)
Regarding claim 14, San Vicente discloses a method of wireless data communication between an analyte sensor system configured and a plurality of display devices capable of displaying analyte values wirelessly received from the analyte sensor system, (San Vicente, Figs. 1 and 3 and Abstract; wherein the sensor electronics module is further configured to directly wirelessly communicate sensor information to one or more display devices.)
the method comprising: transmitting a first series of advertisement signals; (San Vicente, Fig. 5 and ¶0186; To establish a communication channel, the analyte sensor system 8 may send one or more message beacons every five minutes. Each message beacon may be considered an invitation for a display device 14, 16, 18, 20 to establish a communication channel with the sensor system 8; ¶0208; the transceiver in the sensor system 8 sends one or more message beacons...)
receiving a first data connection request from a first display device of the plurality of display devices; (San Vicente, Fig. 3 and ¶0021; the display device is further configured to transmit a message having… a request for glucose information; ¶0182; The processor may be further coupled to a transceiver 316 for … receiving requests and commands from an external device.)
determining that the first display device is not identified in a list stored at the analyte sensor system, the list identifying a single allowed display device; and reject the data connection request from the first display device at a radio hardware level. (San Vicente  Fig. 5 and ¶0209; In block 505, the sensor system 8 receives and verifies the key sent by the display device 14, 16, 18, 20… If the key is valid, the sensor system 8 transmits the requested sensor data to the display device … Otherwise … the pairing process can end.)  While San Vicente, discloses connection request acceptance and rejection based on the key sent from the display device, San Vincente does not specifically state that the key a display is within the list identifying the allowed display.  San Vincente ‘912, in the same field of endeavor, however, discloses the key  a display identifier within the list identifying an allowed display device. (San Vicente ‘912, ¶0254; a configuration key or permission key may be used to identify a display device… A list of approved keys can be stored in memory of the sensor system 8, and if a device attempting to authenticate with the sensor system does not have an approved key, then the device can be prevented from pairing with the sensor system.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement San Vicente, with the known technique of determining that the first display device is not identified in the list, and reject a data connection request from the first display device at a radio hardware level, as taught by San Vicente ‘912, in order to prevent non approved devices from pairing with the system. (San Vicente ‘912, ¶0254)
Regarding claim 15, San Vicente discloses further comprising: continue transmitting one or more advertisement signals after rejecting the first data connection request; receiving a data connection request from a second display device; and establishing a data connection with the second display device if the second display device is identified in the list. (San Vicente ‘912, ¶0280; … the transceiver 316 may initially continuously emit beacons or enter the transmission window more frequently until communication is established with a primary display device 16.)
Regarding claim 16, San Vicente ‘912 discloses further comprising: engaging in data communication with the second display device after establishing the data connection; and terminating the data connection after completing the data communication, (San Vicente ‘912, ¶0007; …a method for transmitting data … comprising: … establishing a two-way communication channel with the second communication device using an authentication scheme; sending analyte sensor data to the second communication device using the two-way communication channel; deactivating the transceiver of the first communication device at a second time; 
and entering a sleep mode. (San Vicente ‘912, ¶0009; … wherein deactivating the transceiver comprises placing the transceiver into a lower power sleep mode.)

Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over San Vicente) in view of San Vicente ‘912 in view of Rozinov (USP 8,644,823 B2)(hereinafter Rozinov) 
Regarding claim 10, claim 10 depends from claim 2. As already discussed the limitations of claim 2 are obvious over San Vicente in view of San Vicente ‘912.  Concerning claim 10 San Vicente does not specifically disclose, “wherein the processor is further configured to clear the list if a predetermined condition is met.”  Rozinov, in the area of communication authorization among devices via a list, however, discloses the limitation. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time to be automatically removed… ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement San Vicente ‘912 with the known technique to clear the list if a predetermined condition is met, as taught by Rozinov, in order to provide an efficient method to account for circumstances which may require a change in the active device. (Rozinov, Col. 7, Lines 27-50)
Regarding claim 11, Rozinov discloses wherein the predetermined condition includes a failure to receive a data connection request from a listed display device identified in the list within a predetermined number of communication sessions. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
Regarding claim 12, Rozinov discloses wherein the predetermined condition includes a reception of a clearance signal from a listed display device identified in the list indicating that the listed display device is to be cleared from the list. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
Regarding claim 13, San Vicente discloses wherein the processor is further configured to: receive a second data connection request from a second display device; (San Vicente, ¶0209;  The display device 14, 16, 18, 20 processes the challenge value using a predetermined algorithm and the sensor security code to produce a key value as shown in block 503, as well as generating a request for sensor data. In block 504, this key value is transmitted back to the sensor system 8 along with the request for information, such as sensor data stored in the sensor system 8. )
determine that the list has been cleared; (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
cause the transceiver to grant the second data connection request; (San Vicente, ¶0209;  If the key is valid, the sensor system 8 transmits the requested sensor data to the display device)
 and write data identifying the second display device in the list. (San Vicente ‘912, ¶0254; a configuration key or permission key may be used to identify a display device… A list of approved keys can be stored in memory of the sensor system 8, and if a device attempting to authenticate with the sensor system does not have an approved key, then the device can be prevented from pairing with the sensor system.)
Regarding claim 17, claim 17 depends from claim 14. As already discussed the limitations of claim 14 are obvious over San Vicente in view of San Vicente ‘912.  Concerning claim 17, San Vicente ‘912 does not specifically disclose,  “further comprising clearing the list if a predetermined condition is met.”  Rozinov, in the area of communication authorization among devices via a list, however, discloses the limitation. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement San Vicente ‘912 with the known technique to clear the list if a predetermined condition is met, as taught by Rozinov, in order to provide an efficient method to account for circumstances which may require a change in the active device. (Rozinov, Col. 7, Lines 27-50)
Regarding claim 18, Rozinov discloses wherein the predetermined condition includes a failure to receive a data connection request from a listed display device identified in the list within a predetermined number of communication sessions. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
Regarding claim 19, Rozinov discloses wherein the predetermined condition includes a reception of a clearance signal from a listed display device identified in the list indicating that the listed display device is to be cleared from the list. (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
Regarding claim 20, San Vicente discloses further comprising: receiving a second data connection request from a second display device; (San Vicente, ¶0209;  The display device 14, 16, 18, 20 processes the challenge value using a predetermined algorithm and the sensor security code to produce a key value as shown in block 503, as well as generating a request for sensor data. In block 504, this key value is transmitted back to the sensor system 8 along with the request for information, such as sensor data stored in the sensor system 8. )
determining that the list has been cleared; (Rozinov, Abstract; a method for use on a network component for updating bindings … concerning a particular Address-of-Record (AOR); and updating a list of one or more bindings for the particular AOR in a registration repository; Col. 8, Lines 20-40; …set a value of an idle timeout parameter which defines an idle timeout interval for a list of bindings associated with a particular AOR…. The idle timeout parameter allows binding entries with no activity for a threshold period of time (e.g., the idle timeout interval) to be automatically removed… )
 granting the second data connection request; (San Vicente, ¶0209;  If the key is valid, the sensor system 8 transmits the requested sensor data to the display device)
and writing data identifying the second display device in the list. (San Vicente ‘912, ¶0254; a configuration key or permission key may be used to identify a display device… A list of approved keys can be stored in memory of the sensor system 8, and if a device attempting to authenticate with the sensor system does not have an approved key, then the device can be prevented from pairing with the sensor system.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9, 11-13 and 18 of U.S. Patent No. 9,974,469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application’s claims are anticipated by or are obvious combinations of the limitations of the claims of the ‘469 patent.
Claim Number of the Instant Application.
Claim Number of USP 9,974,469 B2
2
2. (New) An analyte sensor system configured for wireless data communication with a plurality of display devices capable of displaying analyte values wirelessly received from the analyte sensor system,

 the analyte sensor system comprising: an analyte sensor;

 a memory for storing a list identifying a single allowed display device;

 

a transceiver configured to transmit and receive wireless signals;
 

and a processor operatively coupled to the analyte sensor, the memory, and the transceiver 

and configured to: cause the transceiver to transmit a first series of advertisement signals; receive a first data connection request from a first display device of the plurality of display devices; 

determine that the first display device is not identified in the list; and reject the data connection request from the first display device at a radio hardware level.

11, which depends from claim 7.
7) An analyte sensor system configured for a wireless data communication with a plurality of display devices capable of displaying analyte values from the analyte sensor module,

 …the analyte sensor system comprising: an analyte sensor…

…a processor operatively coupled to the analyte sensor, and the transceiver and configured to: … determine that the first display device is…in a first list containing one or more allowed display devices

…a transceiver configured to transmit and receive wireless signals…


… a processor operatively coupled to the analyte sensor, and the transceiver and configured to:

… and configured to: cause the transceiver to transmit a first series of advertisement signals, receive a first data connection request from a first display device…

11) … wherein the processor is configured to reject a data connection request from a display device not identified in the first list at a radio hardware level.
3
11 in view of 8
4
11 in view of 9
6
12
7
13
8
11 in view of 18
9
11 in view of 18
14
11
15
11 in view of 18
16
11 in view of 18




Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No 9,974,469 B2 in view of San Vicente. The ‘469 patent does not claim “wherein the wireless data communication employs a short-distance and low-power wireless communication protocol.” As discussed above, however, San Vicente discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art, to implement the ‘469 patent, with the known technique of providing a short distance and low power wireless communication protocol, as taught by San Vicente, in order to allow the use of commercially available transceiver circuits capable of the management of data encoding, transmission frequencies, handshake  protocols and the like, so that the processor of the analyte sensor does not need to manage these activities.(San Vicente, ¶0184)
Claim Number of the Instant Application.
Claim Number of USP 9,974,469 B2
5
11 (in view of San Vicente)



Claims 10-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No 9,974,469 B2 in view of claims 13, and 15-16 of commonly owned continuation application Patent No. 9,999,379 B2. The ‘469 patent does not claim configured to clear the list if a predetermined condition is met. However, the commonly owned continuation application ‘379 patent claims the limitation. The ‘379 patent claims: 
13. The analyte sensor system of claim 10, wherein the processor is further configured to clear the second list if a predetermined condition is met.

14. The analyte sensor system of claim 13, wherein the processor is further configured to: receive a third data connection request from the first display device, determine that the second list has been cleared and the bonding information associated with the first display device is in the first list, cause the transceiver to grant the third data connection request, and write data identifying the first display device in the second list.

15. The analyte sensor system of claim 13, wherein the predetermined condition includes a reception of a clearance signal from the second display device identified in the list indicating that the listed display device is to be cleared from the second list.

16. The analyte sensor system of claim 13, wherein the predetermined condition includes a failure to receive a data connection request from the second display device identified in the second list within a predetermined number of communication sessions.

 Consequently, it would have been obvious for the person of ordinary skill in the art in possession of the ‘469 and ‘379 patents to implement the ‘469 patent with the enhanced ability to clear the list if a predetermined condition is met, as claimed in the ‘379 patent in order to allow for the switching of approved devices.
Claim Number of the Instant Application.
Claim Number of USP 9,974,469 B2
10
11 (in view of claim 13 of the ‘379 patent)
11
11 (in view of claim 16 of the ‘379 patent)
12
11 (in view of claim 15 of the ‘379 patent)
13
11 (in view of claim 14 of the ‘379 patent)
17
11 (in view of claim 13 of the ‘379 patent)
18
11 (in view of claim 16 of the ‘379 patent)
19
11 (in view of claim 15 of the ‘379 patent)
20
11 (in view of claim 14 of the ‘379 patent)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEROLD B MURPHY/Examiner, Art Unit 2687